DETAILED ACTION
This action is response to communication:  response to amendmnets/arguments filed on 11/10/2022
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application.


Response to Arguments
Applicant’s arguments concerning the art rejections have been fully considered but are not found persuasive.  Applicants have amended the claims to recite generating a dynamic passwords utilizing different pieces of real-time-data and customizing the arrangement indicating positional relationships of the dynamic characters with respect to each and being fully customizable based on user input and independent of any templates.  However, this would have been obvious over Shetty and Ringuette.  Although Shetty utilizes rules and patterns to generate dynamic passwords, these rules and patterns are defined by the user himself (see pargraph 27, 32, and throughout wherein user defines patterns and/or rules for dynamic passowrds).  Although Shetty does not explicitly teach utilizing two pieces of real-time-data, Ringuette teaches this throughout (for example, see Figure 4 with at least 4 pieces of real-time-data).  Further, Ringuette teaches the individual placement of the dynamic password (see Figure 4 and also paragraph 53 wherein user may provide the placement and structure of the dynamic characters; see also paragraph 41 wherein a user may indicate locations at which dynamic characters are to be entered).  Thus, the newly amended claims are rendered obvious over the cited art of record.  See amended rejection below.     


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. US Patent Application Publication 2017/0177857 (hereinafter Shetty), in view of 
Ringuette et al. US Patent Application Publication 2021/0019391 (Ringuette).

As per claim 1, Shetty teaches a method comprising: providing an interface to a user device, the interface including a field to select to create a dynamic password configured to automatically change based on one or more pieces of real-time data (Figure 1, with computing device; see paragraphs 23-24 which provides interface to enter information and create dynamic password; see paragraph 15 with real-time data); receiving, from the user device, input indicating a customized arrangement of dynamic characters of the dynamic password (paragraph 27-29, 34, 35), the dynamic characters corresponding to real-time data (paragraph 15 with current time, date, month, day of week, etc) and being fully customizable based on user input and independent of any templates (paragraph 27 wherein a user defines patterns or rules; see also paragraph 32 wherein user defines pattern or rules)receiving, from the user device, a set of fixed characters (paragraph 28 with user entering in text/static password string, such as sherlock; also see Figure 5 with user entering password string);  and obtaining, as the dynamic password, a combination of the set of fixed charracters and the selected dynamic password template with the dynamic characters arranged according to the customized arrangement as the dynamic password (paragraph 28 with entering in rule in the static password string; see also paragraph 29 and Table 1; further see paragraph 37 with creating dynamic password which includes static part and dynamic element); storing the dynamic password with an indicator that the dynamic password is a dynamic password (paragraph 37 with storing the dynamic password elements; see also paragraph 42; elements indicate that the password is dynamic).
	Although Shetty teaches generating a dynamic password from a user device, Shetty does not explicitly teach receiving, from the user device, input selecting to create the dynamic password and providing the templates based in response to receiving the input.  However, this would have been obvious, if not inherent.  Shetty, throughout the reference, teaches a user generating a dynamic password.  See Figure 2 and Figure 3 wherein a user is presented a screen/template to create such passwords.  Although Shetty does not explicitly teach a user providing input to initiate the dynamic password generation procedure, it would have been obvious, if not inherent, that a user would provide some type of input to arrive at the screenshots presented in Figure 2 and 3.  This allows a user a choice when he/she wishes to start the procedure.  Shetty already teaches a user generating a new dynamic password, and thus, it would have been obvious, if not inherent, for a user to initiate the process, as it allows a user flexibility and choice when to perform such steps.
	
	Although Shetty teaches a dynamic password arranged into the password, the reference do not explicitly teach utilizing dynamic characters each corresponding to a differenct piece of real-time data and the customized arrangement indicating positional relationships of the dynamic characters with respect to each other.  However, this would have been obvious.  For example, see Ringuette (paragraph 5 wherein each dynamic character may have a particular placement/arrangement or paragraph 41, wherein the parameter may include the day/week/month speed backwards or forwards; see further Figure 4 and 6 with different pieces of real-time data; see paragraph 55 and figure 4 wherein different pieces of real time data/charatcers are customized and positional relationships are arranged). Further, Shetty teaches being fully customizable based to user input and independently of any templates (paragraph 55 wherein user may set criteria; see paragraph 53 wherein user provides the password structure in an input box; see also paragraphs 59-60 with user able to change any settings), and wheresin the dynamic password is stored (paragraph 42 wherein password parameters are stored)
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of Shetting with RInguette.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security (paragraph 2 of Ringuette) 

	As per claim 2, Shetty as modified teaches receiving a set of characters as a password attempt; determining whether the set of characters corresponds with the dynamic password; in response ot determining that the set of characters corresponds with the dynamic password, obtaining real-time data associated with the dynamic characters; mapping the real-time data into the selected dynamic characters in the dynamic password; determining whether the set of characters matches the dynamic password with the apped real-time data; and in response to determining that the set of characters matches the dynamic password with the mapped real-time data, performing a secure transaction (Shetty paragraphs 30-32 with recognizing dynamic password is being used; password generator generates actual password using patterns/rules/real tiem data; system compares passwords, and then allows user access to system; see also Figure 6;).  
	As per claim 3, Shetty as modified teaches providing password entry interface to the user; prompting, via the password entry interface, the user to enter the set of characters as the password attempt; prompting, via the password entry interface, the user to enter a user name; and receiving the user name, wherein the determining whether the set of characters corresponds with the dynamic password is based on the received user name (Shetty Figure 4 with prompting user to enter username and password; paragraph 30-32 wherein the dynamic password/password is associated with the user and the system recognizes the dynamic password based on association with user ID and stored information/rules).
	As per claim 4, Shetty as modified teaches wherein the secure transaction includes unlocking a lock or gaining access to a network (paragraph 31 wherein user is authenticated and given access to account).
	 As per claim 5, Shetty as modified teaches wherein the dynamic password is stored in a password database, the password database including a plurality of dynamic passwords and a plurality of static passwords, each static password in the plurality of static passwords not changing based on real-time data (Shetty paragraph 37 and 42 with storing plurality of static passwords that do not change; Shetty teaches storing static passwords with dynamic elements; see also Ringuette with storing password in database).
	As per claim 6, Shetty as modified teaches wherein the pieces of real-time data include a current time, a current date, a number of guests, a duration of a stay, or a current temperatures (Shetty paragraph 15 with current time, date).
	As per claim 7, Shetty as modified teaches wherein the plurality of dynamic password templates includes numeric representations for days and months (obvious over Shetty; see paragraphs 15 and claim 5 with contextual information including date, month, etc; obvious to one of ordinary skill in the art to represent dates/months in numerical values).
	Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.  See Figures 2 and 3 with receiving a set of dynamic characters from the user and being arranged in a customized arrangement as seen in table 1 and paragraphs 27-29.  Also see Ringuette 
	Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above.
	Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above.
	Claim 14 is rejected using the same basis of arguments used to reject claim 7 above. 
 Claim 15 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim 17 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above.
	Claim 19 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 6 above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495